Citation Nr: 0427267	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-06 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Evaluation of thoracic spine scoliosis, currently rated 
as non-compensably disabling.  

2.  Evaluation of right knee strain, currently rated as non-
compensably disabling.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1986 to June 
1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
right knee strain, thoracic spine scoliosis, assigned a 10 
percent rating for multiple non-compensable service-connected 
disabilities, and denied service connection for lumbar 
strain.  The veteran only perfected his appeal as to the 
issues listed on the front page of this decision; thus these 
are the only issues before the Board.  

IN an October 2002 rating decision, service connection for 
hearing loss was denied.  The veteran did not initiate an 
appeal.  

In January 2003, the veteran testified at a Travel Board 
hearing.  At that time, he raised the issue of service 
connection for headaches.  In addition, the veteran has also 
raised the issue of a total disability rating based on 
individual unemployability (TDIU).  The Board refers these 
matters to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.







REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  First, VA has a duty 
to notify the veteran and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.  
Additionally, the VA's duty to assist the veteran includes 
informing him of which evidence VA will provide and which 
evidence claimant is to provide.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

The veteran has not been sent a VCAA letter.  Accordingly, 
the agency of original jurisdiction (AOJ) should undertake 
the appropriate actions to ensure that the directives of VCAA 
have been followed as to the issue of the evaluation of the 
veteran's service-connected right knee disorder.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (invalidated, in part, the Board's 
regulatory development authority).  

With regard to the claim of the evaluation of thoracic spine 
scoliosis, VA's rating criteria pertaining to the spine was 
recently revised, effective September 26, 2003, which 
provides a General Rating Formula for Diseases and Injuries 
of the Spine.  The veteran has not been notified of the 
revisions, his claim has not been considered pursuant to the 
revisions, and he has not been examined in conjunction with 
the revisions.  His September 2001 VA examination contained 
no range of motion studies for the thoracic spine.  Other 
examination reports are inadequate for rating purposes.  
Similarly, the examination of the right knee is inadequate.  
It fails to document the presence of pain, even though the 
veteran complained of pain.  It fails to grade instability.  
A statement that the drawer sign is positive, without a 
qualifier serves little purpose.

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there is 
any additional evidence supporting his 
positions as to the issues on appeal, he must 
submit that evidence to the AOJ.  

2.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  

3.  The veteran should be afforded a VA 
examination.  The thoracic/thoracolumbar 
spine should be evaluated.  The current 
nature, extent, and manifestations of that 
disability should be identified.  The 
examiner should report range of motion in 
degrees and identify any weakness, 
instability, or any other impairment or the 
thoracic/thoracolumbar spine.  The presence 
or absence of a compression deformity must be 
established.  The examination must identify 
all functional impairment of the thoracic 
spine.  If there is no pain or pain on 
motion, that must be reported.

4.  The veteran should be scheduled for an 
examination of the right knee.  The degree of 
instability should be identified, if any.  If 
there is instability, the degree of 
instability should be reported.  The presence 
or absence of pain or painful motion, excess 
fatigability or weakness should be 
established.  The range of motion, in 
degrees, should be established.

If upon completion pf the above action, the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




